Blandford, J.
1. A motion for .new trial reaches the errors in the finding of the jury or such errors of the court as may have led to the finding, but is not the proper method of correcting errors in a decree. *244Such errors can be reached only by direct exception thereto or by motion to correct them.
S. F. Webb, for plaintiffs in error.
Leonard Phinizy, for defendant.
2. It does not appear that there was any error in the decree in this case.
(a) One who leased homestead property from thejhead of the family and placed valuable improvements thereon had an insurable interest tnerein, and having insured the tenements on the property for his own benefit, upon the occurrence of a loss by fire, he alone was entitled to recover therefor.
3. Where a case is tried on special issues of fact, the court should only submit to the jury such issues as, when taken in connection with the admitted facts in the pleadings, will enable him to render a full decree in the case. But the submission of improper issues does not bear on the errors assigned in this case.
Judgment affirmed.